Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered October 19, 1989, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Upon her plea of guilty to criminal sale of a controlled substance in the third degree, defendant was sentenced to a prison term of 2 to 6 years. Defendant’s only contention on appeal is that the sentence is harsh and excessive and should be reduced in the interest of justice to 1 to 3 years’ imprisonment. Defendant, who was represented by competent counsel, pleaded guilty knowing that she would receive the sentence ultimately imposed by County Court. In light of this and the fact that her 13-year-old son was one of the parties to whom she supplied cocaine, we do not find that her sentence was harsh or excessive (see, People v Salgado, 156 AD2d 492, lv denied 75 NY2d 817; People v Wolmart, 140 AD2d 733, lv denied 72 NY2d 926).
Judgment affirmed. Mahoney, P. J., Mikoll, Yesawich, Jr., Crew III, and Harvey, JJ., concur.